LEMMON, Justice,
dissenting.
A rational trier of fact could have found guilt beyond a reasonable doubt from the circumstantial evidence in this case. There simply is no reasonable doubt that defendant obtained the controlled substances fraudulently when it is shown that defendant presented prescriptions on two different druggists, 16 days apart, claiming that the person’s name on the prescription was his fianceé who had recently undergone surgery; that the two names on the prescriptions were different; and that the prescriptions were written on forms supplied by a hospital to the doctors who practiced there, but signed with the name of a doctor who did not practice there. Presentation of evidence that Dr. Ruli had not written the prescriptions or that no Dr. Ruli was licensed to practice in Louisiana would have placed “icing on the cake”, but was not necessary to eliminate doubt that the substances were obtained by fraud.